In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 04-4344
UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
                               v.

RICHARD BAKER,
                                          Defendant-Appellant.
                         ____________
           Appeal from the United States District Court
                for the Central District of Illinois.
            No. 03 CR 30049—Richard Mills, Judge.
                         ____________
ARGUED SEPTEMBER 15, 2005—DECIDED FEBRUARY 17, 2006
                   ____________


  Before FLAUM, Chief Judge, and RIPPLE and KANNE,
Circuit Judges.
  KANNE, Circuit Judge. Richard Baker was charged in
a third superseding indictment with three counts of being
a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1). He was convicted on all counts after a jury trial,
and he was sentenced to 234 months’ imprisonment for each
count, to be served concurrently. Baker now challenges his
convictions on appeal. For the reasons set forth below, we
affirm in all respects.
2                                               No. 04-4344

                   I. BACKGROUND
  Prior to and during Baker’s trial, Baker sought to present
two affirmative defenses—an entrapment by estoppel
defense and a public authority defense. He also sought to
make use of the statutory defense contained in 18 U.S.C.
§ 925(a)(1), arguing that when he possessed the firearms, he
was acting under the authority of a law enforcement official.
Prior to trial, the district court granted two motions in
limine filed by the government, which resulted in orders
that precluded Baker from presenting any evidence relating
to these three defenses. It is the granting of these two
motions in limine that comprise the bulk of Baker’s appeal.
  Initially, we recount the testimony adduced at the pretrial
suppression hearing, as Baker and the government rely on
a good portion of it in support of their arguments.1


A. The Government’s Evidence
  During the months of June 2002 and January 2003, a
number of burglaries and thefts occurred throughout
several neighboring counties in central Illinois. The bur-
glars had targeted schools, businesses, municipal govern-
ment offices, and police stations and vehicles, and had
stolen laptop computers, audio-visual equipment, tools,
office supplies and equipment, and construction equipment.
The burglars had also stolen at least three shotguns from
the police stations and police vehicles.
  State and local law enforcement agencies formed a joint
task force to investigate the burglaries. They initially
believed that all the burglaries were committed by the same
persons, and ultimately began to suspect Jeffrey



1
  Baker does not contest the district court’s rulings on the
underlying motions to suppress.
No. 04-4344                                                3

and Michael McCall of Clinton, Illinois. On January 16,
2003, DeWitt County Sheriff Roger Massey and Illinois
State Police Investigator Greg Lindemulder, lead investiga-
tors in the case, obtained and executed a search warrant for
the McCalls’ residence. During the execution of the search
warrant, Baker showed up at the residence. Massey ap-
proached Baker, and after telling Baker he could not enter
the house, asked if he would be willing to speak
with Massey about the burglaries and stolen property.
Baker agreed, and he voluntarily met with Massey and
Lindemulder the next day at the DeWitt County sheriff’s
department.
  According to Massey, at this meeting, Baker said Jeffrey
McCall had brought several items, including laptop comput-
ers, to his house, which McCall was offering for sale. Baker
said he no longer had any of the laptops, as he resold one of
the laptops and returned the rest to McCall. At the end of
the meeting, Massey told Baker there was one more item
they needed to discuss. Baker hung his head low, paused for
30 to 45 seconds, and stated, “You must mean about the
shotguns.” Baker then recounted how McCall had also
brought him three shotguns and how Baker had sold them
to a man in Chicago for $100 each. After some encourage-
ment from Massey, Baker agreed to attempt to retrieve the
shotguns from the man in Chicago.
  The next day, January 18, 2003, Baker delivered to
Massey and Lindemulder a shotgun, which had previously
been stolen from the Mansfield police department, along
with an air nailer and a calculator. According to Massey,
Baker said he repurchased the shotgun from the man in
Chicago for $600. Pursuant to Baker’s request, Massey
reimbursed him. Baker then indicated he would attempt
to retrieve the other two shotguns. Baker also agreed to
maintain telephone contact with Massey, and keep Massey
informed as to his whereabouts.
4                                               No. 04-4344

  On January 19, 2003, Baker was found asleep in his car
in Dyer, Indiana, by a local police officer. A consensual
search of the car revealed several laptop computers in the
trunk. At Baker’s insistence, the officer called Massey
and described what he found. Baker was released; however,
Massey obtained a search warrant for Baker’s car and
residence the next day. Massey and Lindemulder suspected
Baker had lied to them earlier when he had stated he no
longer had any of the laptops. Massey was also suspicious
because Baker had not maintained telephone contact with
Massey as agreed.
  On January 20, 2003, Baker returned to the DeWitt
County sheriff’s department. Massey searched Baker’s
car pursuant to the search warrant. Massey found a
stolen police shotgun (the second shotgun retrieved) and
three laptop computers in the trunk. According to Massey,
after Baker was confronted with the items and Massey’s
suspicions, Baker admitted he lied at their previous
meetings. Massey testified that Baker also admitted that he
did not sell any of the shotguns to a man in Chicago; rather,
Baker had retained possession of the shotguns and other
property the entire time. In fact, Baker stated, the third
shotgun was located at a junkyard in Farmer City. Massey
sent a deputy with Baker to the junkyard, where Baker
retrieved the third shotgun, along with two rifles. Baker
was then arrested.


B. Baker’s Versions of Events
  Upon taking the witness stand, Baker told a different
story. Baker testified he possessed the shotguns because he
was acting under Massey’s authority. Baker claimed that
Massey showed him a deputy United States Marshal’s
badge at their first meeting and stated there would be “no
case” against Baker if he helped with the retrieval of the
shotguns from the man in Chicago.
No. 04-4344                                                 5

  However, during cross-examination, Baker revealed that
he had testified earlier under oath in a state court case that
he had acquired the shotguns from Jeffrey McCall, and
further that Baker had, indeed, been in possession of the
shotguns the entire time.
  Baker’s story changed once again after the start of the
trial. On the stand again, Baker admitted he never sold the
shotguns to a man in Chicago, despite his contrary state-
ments to Massey. He also testified he was never in posses-
sion of the shotguns, however, because he never actually
touched them, as they were wrapped in a bag, and he only
touched the bag. He also testified he did not tell Massey
about the true location of the shotguns because he wanted
to be able to obtain money from the sheriff for each one.


                      II. ANALYSIS
  At the outset, we note Judge Mills was confronted with a
situation where a defendant changed his story several
times. When the judge decided to preclude Baker from
presenting certain defenses, he was aware of some of
Baker’s previous inconsistent stories. As a result, he
found the testimony of three police officers “to be more
credible than” Baker’s. Furthermore, the judge noted Baker
testified in a previous state court hearing that he had been
in possession of the guns the entire time, something that
was inconsistent with Baker’s line of proposed defenses. In
the end, it appears the judge decided Baker could not
change his story at that point and present defenses that
were contrary to this prior testimony. Additionally, there
was a significant amount of contrary evidence before the
court which made Baker’s most recent story all the more
incredible.
  We are mindful and appreciative of the role of the district
court judge in deciding issues of credibility. See United
States v. Zambrana, 428 F.3d 670, 676 (7th Cir. 2005)
6                                               No. 04-4344

(noting “[a district court] has the institutional capacity to
make findings of historical fact as well as all-important
credibility judgments.”). However, we have explained that
a court may preclude an affirmative defense by motion in
limine only where the court accepts as true the evidence
proffered by the defendant and finds that the evidence
proffered by the defendant, even if believed, would be
insufficient as a matter of law to support the affirmative
defense. United States v. Tokash, 282 F.3d 962, 967 (7th
Cir. 2002).
  In Baker’s case, the court simply did not believe his
new story that allegedly supported his defenses. Although
our own review of the record reveals this was understand-
able, in light of Tokash, the court should not have relied on
a credibility determination to preclude the presentation of
Baker’s defenses. But, as will be seen, the mistaken exclu-
sion based on credibility does not carry the day for Baker.
Even if we assume Baker’s initial proffered facts at the
suppression hearing were true, we find they were insuffi-
cient as a matter of law to support the defenses, and, in the
end, there was no error in their exclusion.


A. Entrapment by Estoppel and Public Authority Defenses
  Both the government and Baker go to great lengths to
explain the supposed difference between the entrapment by
estoppel defense and the public authority defense. The
parties rely heavily on cases from other circuits to argue
there is indeed a difference between the two. A review of
our own decisions does not reveal much in the way of useful
analysis, although this is not surprising. See United States
v. Howell, 37 F.3d 1197, 1204 (7th Cir. 1994) (explaining
how the entrapment by estoppel defense is rarely available);
United States v. Pitt, 193 F.3d 751, 756 (3d Cir. 1999)
(explaining that published decisions pertaining to the
defense of public authority are sparse, possibly because
No. 04-4344                                                    7

reliance on it is rare). In fact, what little discussion there is
from our own circuit may indicate the defenses are not
separate at all, but that the descriptions are merely synony-
mous. Cf. United States v. Neville, 82 F.3d 750, 761 (7th Cir.
1996) (“ ‘[P]ublic authority[ ]’ [is] sometimes called ‘entrap-
ment by estoppel’[.]”).
  The elements that comprise the two defenses are quite
similar. The entrapment by estoppel defense applies “when,
acting with actual or apparent authority, a government
official affirmatively assures the defendant that certain
conduct is legal and the defendant reasonably believes that
official.” Id. As for the public authority defense, other
circuits have held the defense applies when a government
official authorized the defendant to perform an act that
would otherwise be a crime, and the official had the actual
authority to grant such authorization. See, e.g., United
States v. Fulcher, 250 F.3d 244, 254-55 (4th Cir. 2001); Pitt,
193 F.3d at 757-58; United States v. Baptista-Rodriguez, 17
F.3d 1354, 1368 n.18 (11th Cir. 1994); United States v.
Duggan, 743 F.2d 59, 83-84 (2d Cir. 1984).
  Most of these cases from other circuits generally limit the
public authority defense to those situations in which the
government official in fact had the authority to empower
the defendant to perform the acts in question. This is
despite the language of Federal Rule of Criminal Procedure
12.3(a)(1), which states, “If a defendant intends to assert a
defense of actual or believed exercise of public authority on
behalf of a law enforcement agency . . . at the time of the
alleged offense, the defendant [must notify the government
and the court].”2 (emphasis added).



2
   By pointing out the apparent inconsistency between the other
circuits’ decisions and the language of Rule 12.3(a)(1), we do
not intend to imply the other circuits were somehow incorrect.
                                                  (continued...)
8                                                  No. 04-4344

  We have not explicitly stated whether the public author-
ity defense is limited to those situations in which the
government official had actual authority, as opposed to
simply apparent authority, nor do we need to make such
a statement today to resolve Baker’s case. As the parties
argue it, the only difference between the entrapment by
estoppel defense and the public authority defense is
that the former requires either actual or apparent au-
thority, while the latter requires only actual authority.
   We need only address Baker’s argument regarding the
entrapment by estoppel defense, as that will cover both
situations, i.e., a government official with actual author-
ity and one with apparent authority. This does not dep-
rive Baker of anything as far as his arguments go, and
saves needlessly delving into an ancillary question that
is best saved for another day.


B. Actual Authority
  The first issue is whether Sheriff Massey had actual
authority to assure Baker that Baker’s possession of the
guns was legal. See Neville, 82 F.3d at 761; cf. Duggan, 743
F.2d at 83-84 (public authority defense requires government
official to have actual authority to authorize violation of
federal law). If true, and all the other requirements of the
defense were met, then Baker should have been entitled to
present the defense. Unfortunately for him, Baker points to
no evidence whatsoever that Massey indeed had such actual
authority.
  As an initial matter, we note local law enforcement
officials, like Sheriff Massey, generally do not have the


2
   (...continued)
Rather, we highlight the difference merely to emphasize the issue
is more complicated than it first appears.
No. 04-4344                                                 9

authority to exempt individuals from violations of federal
firearm laws. United States v. Achter, 52 F.3d 753, 755 (8th
Cir. 1995); see United States v. Spires, 79 F.3d 464, 466-67
(5th Cir. 1996); United States v. Hurst, 951 F.2d 1490, 1499
(6th Cir. 1991) (noting state officials could not exempt
violations of federal gambling laws). Under normal circum-
stances, our inquiry would end here, but Massey is not only
a local law enforcement official, he is also a Special Deputy
United States Marshal.
  According to Baker, he refused to assist Sheriff Massey in
retrieving the guns until the “feds” were contacted. Appar-
ently, Baker was concerned he would be committing a
federal crime if he were to possess the guns, as he had
previously been convicted of a felony. See 18 U.S.C. § 922(g).
At this point, according to Baker, Massey pulled out a U.S.
Marshal’s badge, showed it to Baker, and stated he
(Massey) was acting on behalf of the U.S. Marshals so there
would be “no case” against Baker if he helped with the
retrieval of the guns. Of course, Baker testified it was only
then that he began assisting Massey. Even if we were to
believe this story (which the district court clearly did not),
Baker proffered no evidence Massey had the actual author-
ity to excuse Baker’s possession of the guns.
  What Baker did proffer was the affidavit of Bruce
Harmening, a supervisory deputy U.S. Marshal. In the
affidavit, Harmening stated Massey had been deputized
as a Special Deputy U.S. Marshal in furtherance of the
Great Lakes Regional Fugitive Task Force (GLRFTF). The
mission of the GLRFTF is to pursue and apprehend fed-
eral and state fugitives wanted for felonies. Massey’s
authority “ ‘can only be exercised in furtherance of the
mission for which he . . . has been specially deputized,’ and
‘as directed by an appropriate official of the United States
Marshals Service.’ ” Furthermore, the GLRFTF supports
Project Safe Neighborhoods, which authorized Massey to
10                                              No. 04-4344

seize and make arrests for illegal guns when “identified
in connection with fugitive investigations.”
  Baker’s testimony and Harmening’s affidavit did not
establish that Massey had the actual authority to assure
Baker his possession of the guns would be legal. Massey’s
authority under the GLRFTF extended only to its mis-
sion, i.e., the pursuit and apprehension of fugitives. First,
there were no fugitives involved in the case and Massey’s
investigation did not relate to the apprehension of any
fugitives. Rather, the investigation was focused on burglary
and the theft of police firearms and other items. Second,
Baker introduced no evidence that Massey had
been “directed by an appropriate official of the United
States Marshals Service” to approve Baker’s possession of
the guns. As a result, the district court did not err in
excluding the introduction of the entrapment by estoppel
and public authority defenses, at least to the extent they
relied on Massey’s actual authority.


C. Apparent Authority
  Assuming for a moment Massey did display his U.S.
Marshal’s badge to Baker, the second issue is whether
Baker was entitled to present his entrapment by estoppel
defense based upon Massey’s apparent authority. Massey
had initiated his contact with Baker as a county sheriff, not
as a deputy U.S. Marshal. Massey asked Baker to contact
him in his capacity as sheriff. Massey asked Baker to meet
with him at the local police department, which Baker did.
Baker then met with Massey and a state law enforcement
officer at the local police department. Baker was, in fact,
known to local law enforcement, and he knew Massey was
the county sheriff. It is also important to emphasize Baker
had the weapons before the first meeting with Massey.
  First, we have held that the entrapment by estoppel
defense does not apply when a defendant charged with a
No. 04-4344                                                11

federal crime claims to have been misled by a state official.
United States v. Rector, 111 F.3d 503, 506 (7th Cir. 1997)
(“[T]his court would be going against the weight of authority
if it ruled that statements by state law enforcement officials
may constitute a defense of entrapment by estoppel to
federal charges.”), overruled on other grounds by United
States v. Wilson, 169 F.3d 418, 428 n.9 (7th Cir. 1999); see
United States v. Funches, 135 F.3d 1405, 1407-08 (11th Cir.
1998); United States v. Caron, 64 F.3d 713, 714-17 (1st Cir.
1995). Utilizing the same reasoning from these cases, we
reach a similar conclusion in that Baker could not use the
entrapment by estoppel defense, as any alleged misrepre-
sentations were made by a law enforcement official in a
context in which it was clear the official was using authority
bestowed upon him by the state, as opposed to the federal
government.
  Second, as we have stated, the entrapment by estoppel
defense requires that the government “actively mislead the
defendant; and that the defendant’s reliance be actual
and reasonable in light of the identity of the agent, the
point of law represented, and the substance of the mis-
representation.” Neville, 82 F.3d at 761 (quotations omit-
ted). The defense is a narrow one, see Howell, 37 F.3d at
1204, and it requires the defendant to show his reliance on
the alleged misrepresentations was reasonable and in
good faith. Rector, 111 F.3d at 506-07. Baker must show the
federal government clothed Massey with apparent authority
to speak on its behalf. Overall, we do not find the defense
was available under the facts of this case, nor do we find
Baker’s alleged reliance on Massey’s apparent authority to
have been reasonable.
  Baker’s purported reliance could not be based on the
alleged misrepresentation of Massey. Baker’s testimony
on direct examination at the motion to suppress hearing
on this issue was sketchy at best. Because of the importance
12                                              No. 04-4344

of Baker’s version of events, we recount his complete direct
examination:
     Q. You’ve heard the testimony of the officers today,
        right?
     A. Yes, sir.
     Q. Now, if I could call your attention to January 20th,
        do you recall—January 20th of 2003, did you have
        any conversations with the sheriff by telephone that
        day?
     A. Yes, I did.
     Q. And how many telephone conversations did you
        have?
     A. Three phone calls.
     Q. And what did you say in those calls?
     A. I told him—initially there was discussion about
        getting more money.
     Q. Okay.
     A. And then later on he said to come back—on back to
        Farmer City. And I came back to Farmer City and
        called him on his cell phone and told him I was en
        route from Farmer City to Clinton to the police
        station.
     Q. Did you tell him whether you had anything that he
        wanted in your car?
     A. Yes, I did.
     Q. You heard the two officers’ description of the inter-
        views that you had with them on January 18th and
        January 20th and they testified that they never told
        you that there—they never promised you that you
        wouldn’t be charged if you talked to them. Is that
        correct?
No. 04-4344                                              13

   A. That’s not true.
   Q. What did they promise you?
   A. Originally it started off with the State Police—
      I can’t hardly say his name—Lindemulder.
       THE COURT: I didn’t hear that. It started off with
       the State Police what?
   A. The State Police guy that was up here, he initially
      said, “We need you to start working for us.” That
      was on the original—first time I met with him. And
      we started from there on. Okay. But it wasn’t him.
      It was Roger Massey that told me if I’d help
      them—he told me that, “These guns, we need to get
      these things off the street.” He said, “We need
      to—however you can get them, we need them off
      there.” And I said I’d help him as long as there ain’t
      no case. He said, “There’s no case.”
   Q. What did you interpret that to mean?
   A. He showed me a badge, a U.S. Marshal’s badge. It
      was about this big around, has a top come up like
      that. I said, “Bring the Feds in.” I’m the one
      that—“You know, I want some Feds because I’ve
      been in federal prison before. You know, these guns
      is federal.”
   Q. Okay. Any did he tell you—
   A. I told him before—
   Q. Let me ask a question. Did he tell you that his
      federal authority was not in law enforcement
      investigative connected [sic]?
   A. No. He pulled—told me—I said I wouldn’t do
      anything unless I have the Feds to help because it’s
      too big.
14                                             No. 04-4344

            [GOVERNMENT]: Say that again. I’m sorry,
                          I object. I didn’t hear that.
            THE COURT: I didn’t hear that either.
     Q. Say it again.
     A. I said I wasn’t going to help unless the Feds was
        involved in it.
     Q. Then what did he say in response?
     A. He said he had no problems at all working with the
        Feds because – and he reached in his pocket and
        pulled out this round thing that has kind of a
        square top on it and says U.S. Marshal on it.
     Q. What did you understand that badge to mean?
     A. It said U.S. Marshal. My understanding is that
        that’s a Fed, you know.
     Q. And he never—did he ever tell you that that U.S.
        Marshal authority was limited or restricted in any
        way?
     A. There was no restrictions I ever heard of when on
        a marshal. I know such thing as they declare
        martial law. That’s the guy that runs everything,
        you know. You don’t stop a marshal.
     Q. Before you said anything about guns did either of
        the two law enforcement officers tell you that they
        had evidence against you for possession of stolen
        property?
     A. Not that I recall.
            THE COURT: Lean into that microphone
                       there when you talk.
     Q. Sorry, Your Honor. Sheriff Massey testified that the
        first contact between you and him regarding this
No. 04-4344                                                15

        case was on January 16th in front of the McCalls’
        residence. Do you recall that meeting?
    A. Yes, I do.
    Q. Do you recall who made the first invitation to a
       conversation between you and him?
    A. It was him. Yes.
[End of direct examination]
  As a result of the assertions made in his testimony
regarding Sheriff Massey, Baker claims that he became
shielded from prosecution for violating any federal firearm
laws. This entrapment by estoppel defense is based on
Massey’s misrepresentation of his authority. But what
was the misrepresentation? A fair reading of Baker’s
characterization of his conversation with Massey cannot
reasonably be understood to misrepresent to Baker that
Massey had the requisite federal authority to authorize
Baker to possess the firearms.
   Assuming, as we must, all of Baker’s facts are true, they
fall far short of supporting the defenses. A careful review of
the testimony reveals Massey did not say he was a U.S.
Marshal. The testimony was Massey displayed a badge and
said he “had no problems at all working with the Feds . . .
.”
  The police officers previously testified at the suppres-
sion hearing that Baker admitted to them that he had the
guns the entire time, and that he lied when he said he
sold them to a man in Chicago. There was also evidence
before the court that Baker had previously testified in a
state court hearing at which he admitted to having the guns
the entire time. Baker does not deny any of this at the
suppression hearing. In fact, he does not deny that he was
in possession of the guns the entire time. This unrebutted
evidence completely undermines Baker’s ability to use the
defense, as his reliance could not have been reasonable or
16                                               No. 04-4344

in good faith if he was in possession of the guns, as opposed
to in the possession of the supposed buyer in Chicago. In
other words, even if there was indeed a misrepresentation
by Massey, such representation would have been made
based solely on what Baker had represented to Massey,
which turned out to be a total lie. The end result is that the
only unrebutted evidence before the court was Baker’s
unreasonable reliance on Massey’s alleged representation
that he authorized Baker to possess the firearms.


D. Jury Instruction for the Public Authority Defense
  Baker next argues the district court erred in refusing
to instruct the jury on the defense of public authority. We
review de novo a district court’s decision not to instruct
the jury on a theory of defense. United States v. Skoczen,
405 F.3d 537, 545 (7th Cir. 2005) (citing United States v.
Hendricks, 319 F.3d 993, 1004 (7th Cir. 2003)). A defendant
is entitled to a theory of defense instruction if, inter alia,
the theory is supported by the evidence. Howell, 37 F.3d at
1203. As discussed above, Baker was properly precluded
from presenting this defense at trial. As a result, the
district court was not required to give a jury instruction
that was based entirely on facts that were not actually
introduced at trial and thus not supported by the evidence.
See United States v. Baker, 40 F.3d 154, 162 (7th Cir. 1994)
(concluding district court did not err by refusing to legiti-
mize a defendant’s theory in the form of a defense instruc-
tion when there was nothing in the evidence to support the
theory).


E. The Statutory Defense of 18 U.S.C. § 925(a)
  Baker’s final argument is that the district court erred
in refusing to instruct the jury on the statutory defense
contained in 18 U.S.C. § 925(a)(1). Baker’s argument
No. 04-4344                                                 17

borders on frivolous. The relevant statute provides: “The
provisions of this chapter . . . shall not apply with respect to
the transportation, shipment, receipt, possession, or
importation of any firearm . . . imported for, sold or shipped
to, or issued for the use of, the United States . . . or any
State or any department, agency, or political subdivision
thereof.” The gist of Baker’s argument is that “[s]ince
recovering the stolen police-owned shotguns was undoubt-
edly an official police purpose, Mr. Baker’s trial testimony
that this was his exclusive purpose would, if believed, put
him squarely within the exception of § 925(a).” There is no
legal analysis whatsoever to support this statement.
Furthermore, contrary to Baker’s argument, there is
nothing in the statute that addresses the motives of the
possessor. Baker’s assertion that “recovering the stolen
police-owned shotguns was undoubtedly an official police
purpose” is utterly irrelevant under the statute. Rather, it
is the government’s motivation that counts. Besides, the
statute’s effect has been to allow “members of the armed
services and law enforcement agencies [i.e., not civilians]
who might otherwise be prohibited from carrying firearms
to do so in connection with their public responsibilities.”
Gillespie v. City of Indianapolis, 185 F.3d 693, 698 (7th Cir.
1999). Therefore, the district court did not err in refusing to
instruct the jury on this defense.


                    III. CONCLUSION
  We conclude the district court’s exclusion of the presenta-
tion of the entrapment by estoppel and public author-
ity defenses, as well as the statutory defense contained
in 18 U.S.C. § 925(a), was not error. We further con-
clude the district court properly refused to give the jury
instruction for the public authority defense. The jury’s
verdicts will not be disturbed, and the convictions are
AFFIRMED.
18                                        No. 04-4344

A true Copy:
      Teste:

                    ________________________________
                    Clerk of the United States Court of
                      Appeals for the Seventh Circuit




               USCA-02-C-0072—2-17-06